Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 07 December 2020 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3-9 have been canceled.
2. New Claims 20-22 have been added.
3. Claims 1, 10, 11, 14 and 17 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102 and 103.
The objection(s) and rejection(s) of record in the previous Action mailed 07/07/2020 have been withdrawn in view of the amendments to the claims which are now drawn to a method for the preparation of phthaloyl chitosan conjugated to mPEG.
	Claims 1 and 10-22 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 07 202/20 wherein the limitations in pending claim 1 has been amended.  Claim 1 as amended is drawn to a method for the preparation of phthaloyl chitosan conjugated to mPEG. Support is seen at page 3, lines 19-21. The term ‘about’ and a period appearing between temperature range have been deleted in claims 1, 10, 11, 14 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, steps (e) and (h) recite the broad recitation ‘about room temperature’, and the claim also recites ‘between about 21oC to 24oC’ which is the narrower statement of the range/limitation. This also applies to the stirring time recited in step (i) in claim 1, the temperature range recitation in claim 17 and to the recitation ‘washing overnight’ or ‘between about 12 to 16 hours’ in claim 19. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1, at step (i) recites ‘boiling conditions or conditions comprising boiling and refluxing’. When a reaction mixture is refluxing, it is boiling. It is not clear what applicant intends by the said recitation. Claim 1, step (d) recites a temperature above 100oC. It is not clear as to how much above 100oC the temperature should be. This also applies to claims 13 and 16.
Claim 1, step (h) recites at about room temperature. The term about indicates a variability in the temperature. The recitation is unclear. This also applies to 13-14, 16-17 and 19 for the 
Claims 10-12, 15, 18 and 20-22, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 8,431,543; of record) in view of Nishimura et al (Macromolecules, 1991, 24, 4745-4748; of record) and further in view of Aburto et al (Starch/Starke, 1999, No. 4, 132-135, newly cited necessitated by amendment).
Park teaches a method for making phthaloyl chitosan by reacting chitosan (3.1mmol; step a in claim 1) with phthalic anhydride (9.32mmol) in DMF solvent (as in claim 1 steps a-c). The mixture was heated at 130oC (above about 100oC as in claim 1 se (d) and claims 13 and 16) under a nitrogen atmosphere (part of step d in claim 1 and part of claim 15, 16 and 20). After stirring (as in claim 1 step d) for 7 hrs (as in claim 13) the mixture was cooled to room temperature (step e in claim 1 and part of claim 17) and the precipitate was filtered (as in claim 18). The precipitate was then washed with ethanol and dried (Example 37-2 at col. 20; steps f and g in claim 1 and part of claim 19-ethanol is an equivalent of methanol). Park teaches that chitosans of different molecular weights can be used in its invention (col. 3, lines 28-37). This renders obvious the use of chitosans having the molecular weight range recited in claim 10. 
Nishimura teaches the preparation of phthaloyl chitosan using the same procedure (page 4747, right col. first preparation under Experimental section) used by Park. In this procedure, the reaction solution is poured in ice water (as in step e in claim 1). This step can be incorporated in the process of Park in order to make sure that all of the phthaloyl chitosan is precipitated out of the solution. Nishimura teaches the purification of the product via Soxhlet’s extraction with ethanol followed by drying. One of ordinary skill in the art knows that Soxhlet extraction is done over an extended period of time and in the process of Nishimura it is done to completely remove excess reactants and any other impurities. Hence, it would be obvious to the artisan to wash the phthaloyl chitosan with ethanol (a methanol equivalent or even using methanol) overnight or between 12 to 16 hours as in claim 19 for the same purpose. 
Aburto et al teaches the esterification of the hydroxyl group of a polysaccharide via the reaction of the OH with an acid chloride (Fig. 2 at page 133). This reaction is similar to the reaction recited in step (h) in instant claim 1. Hence, one of ordinary skill in the art would find it obvious to make the PEG-monomethylether-COCl and react with the phthaloyl chitosan taught by Park as in step (h) of instant claim 1 to make the claimed product. Aburto et al teaches the effect of reaction time and temperature. Using it as a starting point the artisan can adjust the reaction time, temperature and also the stirring time of the final solution as in claim 1. Since water and ethanol have been used by Park, the artisan would find it obvious to precipitate the final product as in step (i) in claim 1. 
oC), which is close to the range claimed. Drying a reaction product after precipitation from solution and also vacuum drying (as in claims 21-22) are standard techniques in organic synthesis. This is also known to one of ordinary skill in the art. Therefore, the artisan would perform these steps (as in claims 21-22) in the instant case even though the prior art does not expressly teach vacuum drying.
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the instant process for making phthaloyl chitosan conjugated to monomethyl ether polyethylene glycol since Park and Nishimura teaches the steps, reagents and reaction conditions for making phthaloyl chitosan and Aburto teaches addition of an alkyl group to the OH of a polysaccharide, which is similar to the reaction of PEG-monomethyl ether-
One of ordinary skill in the art would be motivated to use the instant process (and also taught by the prior art) since the process steps are art tested and give the desired product in high yield. The artisan would adjust the process parameters like temperature, concentration, reaction time if needed, etc. for the purpose of optimization.

Response to Applicant’s Remarks
In view of the amendments to claim 1 the above art rejection is made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 10-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,799,601 (‘601) in view of Park et al (US 8,431,543; of record) and further in view of Nishimura et al (Macromolecules, 1991, 24, 4745-4748; of record) and Aburto et al (Starch/Starke, 1999, No. 4, 132-135, newly cited necessitated by amendment).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method for making phthaloyl chitosan conjugated to monomethyl ether polyethylene glycol and claims 10-22 are drawn to limitations regarding amount of phthalic hydride, molecular weight of chitosan, its degree of deacetylation and process conditions.
Claim 1 of ‘601 is drawn to a process for the synthesis of a drug delivery system for nucleic and anticancer drugs wherein steps a-d are drawn to making phthaloyl chitosan conjugated to monomethyl ether polyethylene glycol. These are also the steps used in the process of instant claim 1 to make the same product. Claims 6 and 7 recite limitations which are also recited in instant claims 10 and 11.
The teachings of the secondary references are set forth above.

  In the instant case ‘601 teaches performing each of the steps applicant claims for making the instant conjugate.  Although the claims of ' 601 employ the pegylated phthaloyl chitosan made in its process further to make a drug delivery system using additional steps, one of ordinary skill in the art would readily recognize that the steps taught by '601 leading up to pegylated phthaloyl chitosan could be used with a reasonable expectation of success as in the instant process, since the same reagents are used in ‘601 and the secondary references teach the other necessary steps, which could be incorporated in the instant process.  The use of known reagents in reactions to make a product (even though as an advanced intermediate) taught in the prior art process is not seen to render the instantly claimed method unobvious over the art since the same process steps are used.  Once the reagents and the process steps used have been shown to be old, the burden is on the applicant to present reason or authority for believing that the process steps used for making pegylated phthaloyl chitosan would alter the nature of the product or the operability of the process and thus the unobviousness of the method of producing it.



Conclusion
Pending claims 1 and 10-22 are rejected

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623